NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         DEC 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARRIE A. SMITH,                                No.    15-35602

                Plaintiff-Appellant,            D.C. No. 9:14-cv-00180-JCL

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding

                          Submitted December 12, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges

      Carrie Smith appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Smith’s application for supplemental

security income disability benefits under Title XVI of the Social Security Act. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin,

763 F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      Substantial evidence supports the ALJ’s conclusion that Smith does not meet

any listings at step three. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d
1190, 1193 (9th Cir. 2004) (explaining that this court must defer to the ALJ when

substantial evidence supports the ALJ’s findings). The ALJ properly evaluated the

relevant evidence before concluding that Smith does not meet or equal a listing,

and the ALJ was not required to discuss every piece of medical evidence. See

Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (noting that the ALJ does not

need to discuss evidence that is neither significant nor probative); Lewis v. Apfel,

236 F.3d 503, 512–13 (9th Cir. 2001) (requiring the ALJ to evaluate the relevant

evidence before concluding that a claimant does not meet or equal a listing). The

ALJ properly incorporated the Psychiatric Review Technique Form’s (PRTF)

mode of analysis. See Keyser v. Comm’r of Soc. Sec. Admin., 648 F.3d 721, 725–

26 (9th Cir. 2011) (concluding that the ALJ does not err by incorporating the

PRTF’s mode of analysis into the opinion without completing the actual PRTF).

The ALJ did not err in summarily stating his conclusion that Smith’s impairments

did not medically equal any listing because Smith did not present medical evidence

showing that her mental impairments medically equaled any listing. Kennedy v.

Colvin, 738 F.3d 1172, 1178 (9th Cir. 2013) (requiring an ALJ to engage in an


                                          2                                    15-35602
equivalency determination only when the claimant presents evidence in an effort to

establish equivalence).

      The ALJ did not err by not providing reasons to reject Dr. Ashcraft’s letter

because the letter contained no opinions as to Smith’s functional limitations. See

Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (concluding

that the ALJ did not err by not providing reasons to reject a treating physician’s

report when that report contained no functional limitations).

      The ALJ properly gave little weight to Dr. Schroeder’s opinion because it

failed to provide specific functional limitations and relied on Smith’s self-reports.

See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (explaining that a

treating physician’s reliance on a claimant’s self-reports is a specific and legitimate

reason to reject the treating physician’s opinion); Meanel v. Apfel, 172 F.3d 1111,

1114 (9th Cir. 1999) (concluding that the ALJ was not required to provide

reasoning to reject a treating physician’s opinion when that opinion did not contain

any specific functional limitations and the ALJ relied on an examining physician’s

opinion with specific functional limitations).

      The ALJ provided clear and convincing reasons to give less than full weight

to Smith’s testimony regarding the severity of her symptoms: her daily activities

were inconsistent with her testimony, and there was a lack of objective medical

evidence supporting her testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.


                                          3                                     15-35602
2007) (noting that an ALJ can properly rely on a claimant’s daily activities that are

inconsistent with the claimant’s testimony to discredit the testimony); Rollins v.

Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (explaining that the ALJ cannot rely

on a lack of objective evidence alone but can include it as one factor to discredit

claimant testimony regarding the severity of symptoms). Nothing in the record

triggered the ALJ’s duty to develop the record. See McLeod v. Astrue, 640 F.3d
881, 885 (9th Cir. 2011) (internal quotation marks and citation omitted) (“An

ALJ’s duty to develop the record further is triggered only when there is ambiguous

evidence or when the record is inadequate to allow for proper evaluation of the

evidence.”).

      Substantial evidence supports the ALJ’s determination of Smith’s residual

functional capacity. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir.

2008) (concluding that this Court must defer to the ALJ when substantial evidence

supports the ALJ’s determination of specific functional limitations based on the

medical evidence). Substantial evidence supports the hypothetical that the ALJ

posed to the VE because the hypothetical included all the limitations that the ALJ

found supported by substantial evidence in the record. Bayliss v. Barnhart, 427
F.3d 1211, 1217 (9th Cir. 2005).

      AFFIRMED.




                                          4                                    15-35602